383 S.C. 489 (2009)
681 S.E.2d 867
BAGE, LLC., Respondent,
v.
SOUTHEASTERN ROOFING COMPANY OF SPARTANBURG, INC., a/k/a Southeastern Roofing Company, n/k/a Orvis, Inc., Petitioner.
Supreme Court of South Carolina.
July 23, 2009.

ORDER
This Court granted a writ of certiorari to review the Court of Appeals' opinion in this matter, Bage, LLC v. Southeastern Roofing Co. of Spartanburg, 373 S.C. 457, 646 S.E.2d 153 (Ct.App.2007), and oral argument was heard on February 4, 2009. Prior to an opinion being issued, the parties settled the case through mediation, and they have now filed an Agreement of Dismissal with the Court.
The Agreement of Dismissal is accepted and this matter is dismissed. Further, we vacate the opinion of the Court of *490 Appeals in this matter. The remittitur will be sent to the lower court as provided by Rule 221(b), SCACR.
Finally, the Court of Appeals' opinion in Bage, LLC cited to Pilgrim v. Miller, 350 S.C. 637, 642, 567 S.E.2d 527 (Ct.App. 2002). While the petition for certiorari to this Court in Pilgrim was pending, the parties settled. The settlement was accepted, and the Pilgrim opinion was vacated by order of this Court. It appears, however, that the order vacating the Pilgrim opinion was never published. See Pilgrim v. Miller, 2003-OR-00333 (S.C. Sup.Ct. dated April 25, 2003). To correct this oversight, we now reiterate that Pilgrim v. Miller, 350 S.C. 637, 642, 567 S.E.2d 527 (Ct.App.2002), was vacated by this Court on April 25, 2003.
IT IS SO ORDERED.
JEAN H. TOAL C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES and DONALD W. BEATTY, JJ.
KITTREDGE, J., not participating.